 Case 3:18-cv-02758-S Document 115 Filed 06/20/19     Page 1 of 21 PageID 1917


                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

ECI SOFTWARE SOLUTIONS, INC.,   §
                                §
     Plaintiff,                 §
                                §
v.                              §
                                §
JOHN PLYLER PLUMBING AND        §                CASE NO. 3:18-cv-02758-S
HARDWARE, INC.; OLSHAN LUMBER §
COMPANY; PROSPERITY COMPUTER §
SOLUTIONS, LLC; GREG MATATALL; §
WADE FRAZIER; AND ED BALDRIDGE, §
                                §
     Defendants.                §


    PLAINTIFF’S RESPONSE AND BRIEF IN OPPOSITION TO DEFENDANTS’
   MOTION TO QUASH PLAINTIFF’S DEPOSITION NOTICES OF DEFENDANTS
   GREG MATATALL AND ED BALDRIDGE AND MOTION FOR PROTECTIVE
                              ORDER


Christopher M. LaVigne                  Mary-Olga Lovett
Texas Bar No. 24026984                  State Bar No. 00789289
lavignec@gtlaw.com                      lovettm@gtlaw.com
P. William Stark                        Rene Trevino
Texas Bar No. 24046902                  State Bar No. 24051447
starkb@gtlaw.com                        trevinor@gtlaw.com
GREENBERG TRAURIG LLP                   GREENBERG TRAURIG LLP
2200 Ross Avenue, Suite 5200            1000 Louisiana, Suite 1700
Dallas, Texas 75201                     Houston, Texas 77002
Telephone: (214) 665-3600               Telephone: (713) 374-3500
Facsimile: (214) 665-3601               Facsimile: (713) 374-3505

Kurt A. Kappes
California Bar No. 146384               ATTORNEYS FOR PLAINTIFF
kappesk@gtlaw.com
GREENBERG TRAURIG LLP                   ECI SOFTWARE SOLUTIONS, INC
1201 K Street, Suite 1100
Sacramento, CA 95814
Telephone: (916) 442-1111
Facsimile: (916) 448-1709



PLAINTIFF’S RESPONSE AND BRIEF IN OPPOSITION TO DEFENDANTS’ MOTION TO QUASH
DEPOSITION NOTICES AND MOTION FOR PROTECTIVE ORDER
ACTIVE 43706398v4
     Case 3:18-cv-02758-S Document 115 Filed 06/20/19                                        Page 2 of 21 PageID 1918




                                                TABLE OF CONTENTS
I.        INTRODUCTION ............................................................................................................. 1
II.       BACKGROUND ............................................................................................................... 4
III.      APPLICABLE LEGAL STANDARD .............................................................................. 9
IV.       ARGUMENTS AND AUTHORITIES ........................................................................... 10
          A. Defendants Failed to Meet and Confer before Filing Their Discovery Motion. ....... 11
          B. Defendants Agreed to Produce the Witnesses. .......................................................... 14
          C. Defendants Cannot Justify a Protective Order Shielding Matatall and Baldridge from
          Their Depositions. ........................................................................................................... 15
V.        CONCLUSION ............................................................................................................... 17




PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO QUASH DEPOSITION
NOTICES AND MOTION FOR PROTECTIVE ORDER – Page ii
ACTIVE 43706398v4
  Case 3:18-cv-02758-S Document 115 Filed 06/20/19                                             Page 3 of 21 PageID 1919


                                                TABLE OF AUTHORITIES

Cases
Cornelius v. Eberstein & Witherite, LLP,
  No. 3:13-cv-3886-P, 2014 U.S. Dist. LEXIS 132751 (N.D. Tex. Sep. 19, 2014) .................... 16
Dondi Properties Corp. v. Commerce Savs. & Loan Ass’n,
  121 F.R.D. 284 (N.D. Tex. 1988) (en banc) ............................................................................. 10
Garmin Ltd. v. TomTom, Inc.,
  No. 2:06-CV-338, 2007 U.S. Dist. LEXIS 74032, at *23 (E.D. Tex. Oct. 3, 2007) ................ 16
Heller v. City of Dallas,
  303 F.R.D. 466 (N.D. Tex. 2014) ............................................................................................. 16
In re Terra Int’l,
   134 F.3d 302 (5th Cir. 1998) (per curiam).................................................................................. 9
Landry v. Air Line Pilots Ass’n,
  901 F.2d 404, 435 (5th Cir. 1990) .............................................................................................. 9
McBride v. Hobby Lobby Stores, Inc.,
 No. SA-18-CV-00197-XR, 2018 U.S. Dist. LEXIS 171662 (S.D. Tex. Oct. 4, 2018) ............ 10
Parrish v. Premier Directional Drilling, L.P.,
  No. SA-16-CA-00417-DAE, 2017 U.S. Dist. LEXIS 191697 (W.D. Tex. May 8, 2017) ......... 1
Polydyne Software, Inc. v. Celestica Int’l, Inc.,
  No. A-14-CV-979-LY, 2014 U.S. Dist. LEXIS 188703 (W.D. Tex. Dec. 31, 2014) ................ 2
S. Filter Media, LLC v. Halter,
   No. 13-116-JJB-RLB, 2014 U.S. Dist. LEXIS 22752 (M.D. La. Feb. 21, 2014)..................... 16


Rules
FED. R. CIV. P. 26(c)(1)(A) ............................................................................................................. 9
FED. R. CIV. P. 26(d)(3) .................................................................................................................. 1




PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO QUASH DEPOSITION
NOTICES AND MOTION FOR PROTECTIVE ORDER – Page iii
ACTIVE 43706398v4
    Case 3:18-cv-02758-S Document 115 Filed 06/20/19                          Page 4 of 21 PageID 1920



         Plaintiff ECI Software Solutions, Inc. (“ECI”) hereby responds in opposition to

Defendants’ Motion to Quash Plaintiff’s Deposition Notices of Defendants Greg Matatall and Ed

Baldridge and Motion for Protective Order (the “Motion”) [Dkt. 108].1 In support thereof, ECI

states as follows:

                                        I.         INTRODUCTION

         After agreeing to produce Matatall and Baldridge for their depositions, Defendants now

look to unilaterally suspend them along with all other fact discovery by ECI in this case, unless

and until ECI provides written discovery responses to Defendants’ subjective satisfaction. No

authority permits Defendants’ obstruction of discovery in this way, and Defendants should not be

allowed to hold discovery hostage. Indeed, the Court previously declined to grant Defendants the

same relief they seek by their Motion.

         Rule 26 allows discovery to occur “in any sequence.” FED. R. CIV. P. 26(d)(3). ECI is not

required to wait until Defendants unilaterally and subjectively decide they are ready to

participate in discovery before conducting depositions. If Defendants are dissatisfied with ECI’s

written discovery responses, their proper remedy is a motion to compel, not a refusal to appear

for fact witness depositions. See Parrish v. Premier Directional Drilling, L.P., No. SA-16-CA-

00417-DAE, 2017 U.S. Dist. LEXIS 191697, at *4 (W.D. Tex. May 8, 2017) (“A party’s

recourse when discovery is not produced is to file a motion to compel; a party cannot withhold

discovery for any reason as doing so subverts the discovery process and undermines the Court’s

authority.”).


1
     Although Defendants Prosperity Computer Solutions, LLC (“Prosperity”), Wade Frazier (“Frazier”), Greg
     Matatall (“Matatall”), and Ed Baldridge (“Baldridge”) (collectively, “Defendants”) purport to submit two
     motions, a motion to quash and a motion for a protective order, Defendants seek just one form of relief. The two
     motions are collectively referred to herein as the “Motion.”

PLAINTIFF’S RESPONSE AND BRIEF IN OPPOSITION TO DEFENDANTS’ MOTION TO QUASH
DEPOSITION NOTICES AND MOTION FOR PROTECTIVE ORDER – Page 1
ACTIVE 43706398v4
    Case 3:18-cv-02758-S Document 115 Filed 06/20/19                        Page 5 of 21 PageID 1921


         Even assuming a legal basis existed to support Defendants’ gamesmanship, and there is

none, Defendants have not shown “that ordinary discovery procedures will prove inadequate to

the task in this case.” Polydyne Software, Inc. v. Celestica Int’l, Inc., No. A-14-CV-979-LY,

2014 U.S. Dist. LEXIS 188703, at *7 (W.D. Tex. Dec. 31, 2014). ECI has identified its trade

secrets with “reasonable particularity.” Defendants’ claim that ECI’s identification of its trade

secrets is so deficient that they are “in the dark about how to prepare for their depositions,” [Dkt.

109 at 4], is beyond the pale. Requiring ECI to further identify its trade secrets before it can

engage in fact discovery (Defendants demand “precision and specificity” in their interrogatories)

would exceed any standard that could be expected of a trade-secrets plaintiff at this stage.

         Defendants’ claim of ignorance is disingenuous. ECI has been engaged in a game of

“whack-a-mole” with Defendants for years, and this case is just the latest in a string of trade-

secret litigation involving Prosperity, its owner Matatall, and various of Matatall’s associates and

family members.2 With that, Prosperity, Matatall, and Frazier are already parties to a settlement

agreement with ECI, in which, among other things, Prosperity, Matatall, and Frazier each agreed

that Prosperity and its affiliates, Matatall, and Frazier “shall never use any of ECI’s Trade

Secrets for any purposes whatsoever.” [Dkt. 3 at 6; 3-1 at 96 (emphasis added).]3 Baldridge is

similarly party to a settlement agreement with ECI. This is not a situation in which the defendant

has no idea of what trade secrets were misappropriated—to the contrary, Defendants know

exactly what trade secrets are at issue. Similarly, this is not an instance in which a theft victim

2
     See ECI Software Solutions, Inc. v. Prosperity Computer Solutions, LLC, Greg Matatall, and Wade Frazier, No.
     2:16-cv-821 (E.D. Tex.); ECI Software Solutions, Inc. v. Prosperity Computer Solutions, et al., No. 12-16-
     00194-CV (Tex. App.—Tyler); Prosperity Computer Solutions, LLC, et al. v. E Commerce Industries, Inc., No.
     16-00320 (115th Dist. Ct., Upshur County, Tex.); ECI Software Solutions, Inc. v. Baldridge, No. 01-16-0003-
     5247 (Am. Arbitration Ass’n); ECI Software Solutions, Inc. v. Ellison, et al., No. 01-16-0002-4224 (Am.
     Arbitration Ass’n).
3
     This settlement agreement was filed under seal in conjunction with ECI’s Application for Temporary
     Restraining Order, filed on August 3, 2018. [Dkt. 3.]

PLAINTIFF’S RESPONSE AND BRIEF IN OPPOSITION TO DEFENDANTS’ MOTION TO QUASH
DEPOSITION NOTICES AND MOTION FOR PROTECTIVE ORDER – Page 2
ACTIVE 43706398v4
    Case 3:18-cv-02758-S Document 115 Filed 06/20/19                       Page 6 of 21 PageID 1922


knows precisely what has been stolen because a particular “thing” is now missing. Defendants

accessed ECI’s software without authorization, and they copied data. ECI cannot know every

trade secret that each Defendant misappropriated. In part, that is why these depositions are

necessary.

         Based on dates that Defendants’ counsel provided, ECI noticed depositions of Defendants

Matatall and Baldridge to occur in late June 2019, nearly eight months after this action was

initially filed and on the dates that Defendants’ counsel provided to counsel for ECI. These

witnesses are intimately familiar with the software at issue. Matatall is the primary designer and

architect of the subject software; Baldridge is a former ECI employee who has admitted to

misappropriating ECI’s trade secrets. Yet, Matatall and Baldridge now refuse to appear for their

depositions because, they contend, ECI has “refus[ed] to identify its trade secrets with

particularity.” [Dkt. 109 at 5.] They claim to be completely unable to even prepare for their

depositions. This argument is absurd. Not only do Matatall and Baldridge understand the trade

secrets at issue, but whether they know the exact contours of the trade secrets is irrelevant to

whether they can testify about their involvement in the misappropriation of ECI’s intellectual

property. Defendants cannot use their subjective and conclusory dissatisfaction with ECI’s

discovery responses as a pretext to unilaterally refuse to appear for depositions.

         The Court has entered a Scheduling Order. Deadlines are fast approaching. Plaintiff’s

expert witness designations are due in about three and a half months; discovery closes in about

six.4 Defendants failed to meaningfully confer with Plaintiff before filing their Motion and have

not shown good cause for a protective order, as they have not shown that they will suffer

4
     Although the Scheduling order [Dkt. 75] set August 2, 2019 as the deadline for disclosure of experts by the
     party with the burden of proof and November 22, 2019 as the close of discovery, the parties have extended
     these and other deadlines by agreement.

PLAINTIFF’S RESPONSE AND BRIEF IN OPPOSITION TO DEFENDANTS’ MOTION TO QUASH
DEPOSITION NOTICES AND MOTION FOR PROTECTIVE ORDER – Page 3
ACTIVE 43706398v4
    Case 3:18-cv-02758-S Document 115 Filed 06/20/19                            Page 7 of 21 PageID 1923


“annoyance, embarrassment, oppression, or undue burden or expense” in being deposed. Fed. R.

Civ. P. 26(c)(1)(A). Their Motion to Quash and Motion for Protective Order should be denied.

                                         II.         BACKGROUND

         This action commenced when ECI filed its initial Complaint on August 8, 2018.5 The

thrust of the Complaint is this: ECI bought the assets of Advantage Business Computer

Solutions, Ltd. (“ABC”) from a group of individuals led by Matatall. ABC’s key asset was

software called “Advantage,” which Matatall designed, developed, and architected. The

Advantage software is licensed to customers around the world. After the asset purchase, Matatall

and many of his family and friends went to work for ECI. But when ECI later terminated his

employment, Matatall, together with Frazier (Matatall’s son-in-law), formed a competitor

business, Prosperity, and, with the assistance of other former ECI employees, including

Baldridge, misappropriated ECI’s trade secrets to allow Prosperity to compete with and,

ultimately, destroy the Advantage software. Matatall also convinced ECI customers, including

John Plyler Plumbing and Hardware, Inc. (“Plyler”) and Olshan Lumber Company (“Olshan”),

to leave ECI but continue using the Advantage software in violation of their license agreements

and by using ECI’s proprietary code, known as the AMP Command, that controls access to the

software. [See generally Dkt. 92.] This is the latest litigation that ECI has had to bring against

Matatall and his co-conspirators to prevent them from misappropriating ECI’s trade secrets.

         After ECI filed its Complaint and sought a temporary restraining order, the Court entered

an Agreed Preliminary Injunction on September 12, 2018, wherein the Court enjoined

Defendants from using the Advantage software and from using or disclosing the “AMP


5
     This action was initially filed in the Eastern District of Texas. The case was transferred to the Northern District
     on September 20, 2018. [Dkt. 57.]

PLAINTIFF’S RESPONSE AND BRIEF IN OPPOSITION TO DEFENDANTS’ MOTION TO QUASH
DEPOSITION NOTICES AND MOTION FOR PROTECTIVE ORDER – Page 4
ACTIVE 43706398v4
    Case 3:18-cv-02758-S Document 115 Filed 06/20/19                         Page 8 of 21 PageID 1924


Command” related to the Advantage software. [Dkt. 49.] ECI later filed its First Amended

Complaint on February 11, 2019, and its Second Amended Complaint on March 20, 2019.

         This is the first time that Defendants have claimed confusion. Defendants did not object

to the preliminary injunction on any vagueness grounds. They have never complained that they

misunderstood the Court’s order or that they were unaware of what the Court’s order prohibited

them from doing. Nor have Defendants challenged the sufficiency of any of ECI’s three separate

pleadings under Rule 12(b) or moved for a more definite statement under Rule 12(e).

         Discovery—required to be completed by December 20, 2019—is underway. [Dkt. 75.]6

The parties have exchanged written discovery requests. Although ECI has tried to obtain

deposition discovery, Defendants have obstructed ECI’s efforts. On April 4, 2019, ECI requested

dates in late-April and early-May for Matatall’s and Baldridge’s depositions.7 Defendants did not

respond and, on April 11, 2019, ECI followed up.8 Having received no response from

Defendants, on April 16, 2019, ECI noticed Matatall’s and Baldridge’s depositions for May 13,

2019 and May 14, 2019, respectively. Counsel for Defendants responded, expressing her

preference that the depositions be held after Defendants “have received ECI’s answers to the

interrogatories and have had time to review them, at which point, we will make Mr. Matatall and

Mr. Baldridge available for depositions.”9 ECI replied, emphasizing the importance of deposing

Matatall and Baldridge quickly to both preserve their testimony and to meet rapidly approaching

discovery deadlines:


6
     Although the Scheduling order [Dkt. 75] set November 22, 2019 as the close of discovery, the parties have
     extended this deadline (and others) by agreement.
7
     See Declaration of P. William Stark (“Stark Dec.”) ⁋ 3 (App. 001) & Ex. A-1 (App. 006).
8
     See Stark Dec. ⁋ 3 (App. 001) & Ex. A-1 (App. 006).
9
     See Stark Dec. ⁋ 5 (App. 002) & Ex. A-2 (App. 008).

PLAINTIFF’S RESPONSE AND BRIEF IN OPPOSITION TO DEFENDANTS’ MOTION TO QUASH
DEPOSITION NOTICES AND MOTION FOR PROTECTIVE ORDER – Page 5
ACTIVE 43706398v4
     Case 3:18-cv-02758-S Document 115 Filed 06/20/19                Page 9 of 21 PageID 1925


          Thank you for your email. We learned at mediation that Mr. Matatall did not
          attend mediation due to his failing health. Although Mr. Baldridge also failed to
          attend mediation, we were not given a reason for his failure to attend and can only
          assume that his health is likewise failing. As such, it is critical that we preserve
          these witnesses’ testimony in the unfortunate event that they are unavailable for
          trial. Also, given the rapidly approaching deadlines, it is imperative that the
          parties conduct discovery quickly. Neither Mr. Matatall nor Mr. Baldridge
          challenged the sufficiency of ECI’s pleadings, and the rules do not require us to
          wait to take depositions until after we have responded to discovery.

          If the particular dates noticed for Messrs. Matatall and Baldridge conflict with
          their medical treatment, we are, of course, happy to work around such care, but
          we cannot agree to push their depositions off until some undetermined future
          dates. I trust you understand.10

          On April 30, 2019, ECI requested a three-week extension to answer Defendants’

interrogatories.11 Defendants responded that they would agree to the extension if ECI would

agree to a reciprocal extension of Prosperity’s interrogatory answers and “agree to move Mr.

Matatall and Mr. Baldridge’s depositions until after ECI has provided the interrogatory

responses.”12 On May 1, 2019, ECI agreed to the reciprocal extension for Prosperity’s

interrogatory answers and agreed to move Matatall’s and Baldridge’s depositions to “shortly

after ECI has answered Defendants’ interrogatories” and requested “to that end, please provide

us with dates in the first two weeks in June when Messrs. Matatall and Baldridge are available so

we can re-notice their depositions.”13 On May 2, 2019, counsel for Defendants’ stated that she

was “working on getting the deposition dates[.]”14 On May 8, 2019, ECI responded, “Following

up on deposition dates for Matatall and Baldridge. Please provide us with dates in first two



10
      See id.
11
      See Stark Dec. ⁋ 6 (App. 002) & Ex. A-3 (App. 015).
12
      See id. (App. 014).
13
      See Stark Dec. ⁋ 7 (App. 002) & Ex. A-3 (App. 014).
14
      See Stark Dec. ⁋ 8 (App. 003) & Ex. A-3 (App. 013).

PLAINTIFF’S RESPONSE AND BRIEF IN OPPOSITION TO DEFENDANTS’ MOTION TO QUASH
DEPOSITION NOTICES AND MOTION FOR PROTECTIVE ORDER – Page 6
ACTIVE 43706398v4
 Case 3:18-cv-02758-S Document 115 Filed 06/20/19                 Page 10 of 21 PageID 1926


weeks in June when they are available so that we can re-notice their depositions upon agreed

dates rather than being forced to select dates unilaterally.”15

         Rather than providing dates for Matatall’s and Baldridge’s depositions, counsel for

Defendants replied, “[W]e need to wait on the deposition dates until ECI’s discovery responses

are in” and “[w]e need to receive ECI’s answers to those interrogatories before we can agree on

deposition dates.”16 ECI responded:

         That was not the agreement. We agreed to move Messrs. Matatall’s and
         Baldridge’s depositions to shortly after ECI has answered Defendants’
         interrogatories. We requested dates in the first two weeks in June and you
         responded that you were “working on getting the deposition dates for you.”

         The interrogatory answers are now due May 28, so depositions in the first two
         weeks in June provides ample time for you to digest them [and] prepare for the
         depositions and, I believe, provides as much, if not more, time between the
         answers and the depositions than before. Neither Mr. Matatall nor Mr. Baldridge
         challenged ECI’s complaints as insufficiently pleaded or otherwise defective and
         the rules do not require us to provide you with interrogatory answers and then
         wait until you have decided to offer your clients for their depositions.

         Please provide us with depositions dates today. Otherwise, we will be forced to
         notice Messrs. Matatall’s and Baldridge’s depositions for dates selected
         unilaterally.17

         Although Defendants’ counsel claimed that she was “not going back on the agreement,”18

she did precisely that. She offered Matatall and Baldridge for depositions on dates in late-June

with the unilateral “clarification” that “the scheduling of the defendants’ depositions is

contingent upon receiving substantive interrogatory answers from ECI.”19 ECI responded that

“[r]escheduling the depositions ‘contingent upon receiving substantive interrogatory answers

15
     See Stark Dec. ⁋ 9 (App. 003) & Ex. A-3 (App. 013).
16
     See id.
17
     See id. (App. 012) (emphasis supplied).
18
     See id. (App. 011-012).
19
     See id. (App. 011).

PLAINTIFF’S RESPONSE AND BRIEF IN OPPOSITION TO DEFENDANTS’ MOTION TO QUASH
DEPOSITION NOTICES AND MOTION FOR PROTECTIVE ORDER – Page 7
ACTIVE 43706398v4
 Case 3:18-cv-02758-S Document 115 Filed 06/20/19                Page 11 of 21 PageID 1927


from ECI’ (or contingent upon anything else) was never part of the agreement. To the contrary,

the agreement was ‘to move Messrs. Matatall’s and Baldridge’s depositions to shortly after ECI

has answered Defendants’ interrogatories.’”20

         On May 13, 2019, ECI served amended notices for Matatall’s and Baldridge’s

depositions, rescheduling the depositions for June 18 and 19, respectively, the dates that

Defendants proposed. ECI served its objections and answers to Defendants’ interrogatories on

May 28, 2019. Among their requests, Defendants’ interrogatories asked ECI to “[i]dentify with

precision and specificity each and every trade secret that ECI alleges Prosperity misappropriated

from ECI.” ECI responded by identifying seven separate trade secrets accompanied by a detailed

narrative for each one: “AMP Code”; “Superuser Login”; “Trade Secrets in the Source Code &

Business Logic”; “Trade Secrets in the Customer Files”; “Trade Secrets in E-mail Data”; “Trade

Secrets in the ECI Laptop Data”; and “Trade Secrets in the Stolen Drive Information.” [Dkt.

111-1 through 111-4.]

         On May 30, 2019, counsel for Defendants sent an email at 9:18 a.m., expressing her

displeasure with ECI’s interrogatory answers and demanding, “Please let me know if you will

withdraw the deposition notices for Mr. Matatall and Mr. Baldridge currently set for June 18 and

19 by 4 pm today.”21 Defendants’ counsel also informed ECI that Defendants “intend to file a

motion to require ECI to identify trade secrets” and issued the same 4 p.m. response deadline.22

At 3:23 p.m. on May 30, ECI’s counsel responded with questions over Defendants’ concerns and

a request to meet and confer the next day. He stated, “I am out of the office—are you available to



20
     See id.
21
     See Stark Dec. ⁋ 12 (App. 003) & Ex. A-4 (App. 018).
22
     See id.

PLAINTIFF’S RESPONSE AND BRIEF IN OPPOSITION TO DEFENDANTS’ MOTION TO QUASH
DEPOSITION NOTICES AND MOTION FOR PROTECTIVE ORDER – Page 8
ACTIVE 43706398v4
 Case 3:18-cv-02758-S Document 115 Filed 06/20/19                 Page 12 of 21 PageID 1928


talk tomorrow? I am generally available for a call any time before 4 pm tomorrow.”23 Six

minutes later, Defendants’ counsel responded, “If you wish to discuss this further, I will be

happy to do so and see if we can resolve this issue. Right now, however, you have noticed my

clients’ depositions for June 18th and June 19th. Will you withdrawing [sic] their deposition

notices until we have worked out issues related to ECI’s identification of trade secrets?”24 Just

over an hour later and without any further conference, at 4:45 p.m., Defendants filed their

Motion.

                           III.   APPLICABLE LEGAL STANDARD

         A party is entitled to obtain discovery about any relevant, nonprivileged matter. See FED.

R. CIV. P. 26(b)(1). A party resisting discovery bears the burden of showing that there is good

cause for the Court to “issue an order to protect a party or person from annoyance,

embarrassment, oppression, or undue burden or expense.” FED. R. CIV. P. 26(c)(1)(A); see also

Landry v. Air Line Pilots Ass’n, 901 F.2d 404, 435 (5th Cir. 1990). “[T]he burden is upon [the

party seeking the protective order] to show the necessity of its issuance, which contemplates a

particular and specific demonstration of fact as distinguished from stereotyped and conclusory

statements.” In re Terra Int’l, 134 F.3d 302, 306 (5th Cir. 1998) (per curiam) (internal quotations

omitted). The moving party must show “that specific prejudice or harm will result if no

protective order is granted.” McBride v. Hobby Lobby Stores, Inc., No. SA-18-CV-00197-XR,

2018 U.S. Dist. LEXIS 171662, at *5 (S.D. Tex. Oct. 4, 2018) (citing EEOC v. BDO USA,

L.L.P., 876 F.3d 690, 698 (5th Cir. 2017)).




23
     See id.
24
     See id. (App. 017).

PLAINTIFF’S RESPONSE AND BRIEF IN OPPOSITION TO DEFENDANTS’ MOTION TO QUASH
DEPOSITION NOTICES AND MOTION FOR PROTECTIVE ORDER – Page 9
ACTIVE 43706398v4
 Case 3:18-cv-02758-S Document 115 Filed 06/20/19                 Page 13 of 21 PageID 1929


                     IV.         ARGUMENTS AND AUTHORITIES

        Defendants’ Motion should be denied because it lacks the showing required for a

protective order. Procedurally, Defendants failed to meaningfully meet and confer with ECI’s

counsel before filing their Motion, as required by Federal Rule 26, Local Civil Rule 7.1, and this

Court’s specific procedures. Instead, Defendants’ counsel e-mailed an ultimatum to ECI’s

counsel just after 9 a.m. on May 30, demanding a response by 4 p.m. that afternoon. ECI’s

counsel responded and said that he was out of the office but would be available for a telephone

conference the following day. Yet, Defendants filed their discovery motion just over an hour

later without picking up the phone. This does not comply with the letter or the spirit of the

ubiquitous meet-and-confer requirement. See, e.g., Dondi Properties Corp. v. Commerce Savs. &

Loan Ass’n, 121 F.R.D. 284 (N.D. Tex. 1988) (en banc).

        Substantively, Defendants cannot unilaterally stay their depositions simply because they

want ECI to give different answers to written discovery requests. Defendants’ Motion does not

challenge the notices of deposition for inconvenience or improper scope (the dates were selected

by Defendants). Defendants do not claim that the depositions themselves are somehow improper.

Instead, Defendants argue only that Matatall and Baldridge should not have to sit for their

depositions because Defendants are “[d]isappointed” with ECI’s interrogatory answers and it

would allegedly be a “waste of the parties’ and Court’s time to proceed with the depositions of

Matatall and Baldridge without proper interrogatory responses[.]” [Dkt. 109 at 3.] In other

words, Defendants contend that they cannot be deposed unless or until they receive discovery

responses from ECI that meet their unilateral and subjective satisfaction. That is not the law.

        Rule 26 does not require discovery to be conducted in any particular sequence.

Completion of written discovery is not a prerequisite to depositions, and vice versa. One party


PLAINTIFF’S RESPONSE AND BRIEF IN OPPOSITION TO DEFENDANTS’ MOTION TO QUASH
DEPOSITION NOTICES AND MOTION FOR PROTECTIVE ORDER – Page 10
ACTIVE 43706398v4
 Case 3:18-cv-02758-S Document 115 Filed 06/20/19                  Page 14 of 21 PageID 1930


does not have to complete its document production before another party can be deposed. And the

facts do not justify deviation from this procedure here. Defendants know the trade secrets at issue

from their personal experience developing them, their time spent working at ECI, and their

extensive prior litigation with ECI. On top of that, ECI has further identified and described those

trade secrets with reasonable particularity in its pleadings and in its answers to Defendants’

interrogatories. For them to feign confusion belies logic.

        Tellingly, Defendants have not specifically identified how ECI’s responses are allegedly

deficient or what further clarity they somehow need before they can prepare for depositions.

Instead, Defendants rest entirely on conclusory allegations that the information ECI provided is

just not enough. They cite cases in which additional identification of trade secrets was required

and then—without explanation or analysis—argue, “So too here.” That is not sufficient

justification for Defendants to avoid their depositions. Defendants are not expert witnesses on

trade secret issues. They are fact witnesses who, ECI alleges, engaged in a scheme to

misappropriate trade secrets. Bank robbers do not need to be told the parameters of the federal

monetary policy before they can be asked about their role in robbing the bank. Defining the

contours of what is a trade secret is not necessary for Matatall and Baldridge to answer questions

about their participation in Defendants’ tortious scheme.

A.      Defendants Failed to Meet and Confer before Filing Their Discovery Motion.

        Procedurally, although Defendants’ Motion contains a certificate of conference, their

counsel did not make a good-faith effort to engage in a meaningful, substantive conference with

ECI’s counsel before filing their Motion. Rule 26(c)(1) requires that a motion for a protective

order “must include a certification that the movant has in good faith conferred or attempted to

confer with other affected parties in an effort to resolve the dispute without court action.” FED. R.


PLAINTIFF’S RESPONSE AND BRIEF IN OPPOSITION TO DEFENDANTS’ MOTION TO QUASH
DEPOSITION NOTICES AND MOTION FOR PROTECTIVE ORDER – Page 11
ACTIVE 43706398v4
 Case 3:18-cv-02758-S Document 115 Filed 06/20/19                               Page 15 of 21 PageID 1931


CIV. P. 26(c)(1). The Northern District’s Local Rule 7.1.b. further requires that the certificate of

conference “must state that a conference was held, indicate the date of conference and the

identities of the attorneys conferring, and explain why agreement could not be reached.”

Moreover, the Court’s “Judge Specific Requirements” provide, “Seeking relief from the Court on

discovery disputes prior to conducting a meaningful, substantive conference with the opposing

party is strongly discouraged.” Defendants’ certification lacks these substantive elements.25

         Defendants’ efforts to meet and confer with ECI’s counsel were cursory, at best.

Defendants’ counsel emailed ECI’s counsel at 9:18 a.m. on May 30, 2019, with this immediate

mandate: “Please let me know if you will withdraw the deposition notices for Mr. Matatall and

Mr. Baldridge currently set for June 18 and 19 by 4 pm today. Additionally, we intend to file a

motion to require ECI to identify trade secrets. Please let me know if you oppose by 4 pm today.

Please call me before 4 pm if you would like to discuss these issues.”26 At 3:23 p.m. that day,

ECI’s counsel responded with questions over Defendants’ concerns and a request to meet and

confer the next day.27 To that end, he stated, “I am out of the office—are you available to talk

tomorrow? I am generally available for a call any time before 4 pm tomorrow.”28 Six minutes

later, Defendants’ counsel responded and said, “If you wish to discuss this further, I will be

happy to do so and see if we can resolve this issue. Right now, however, you have noticed my

clients’ depositions for June 18th and June 19th. Will you withdrawing [sic] their deposition



25
     Defendants’ certification in their Motion and Brief in Support simply states, “I certify that I conferred with
     counsel for Plaintiff via email on May 30, 2019, regarding the relief sought by the Motion to Quash. Plaintiff’s
     counsel indicated that Plaintiff is opposed to the relief sought.” [Dkt. 108 at 2; 109 at 6.] The certifications say
     nothing about the Motion for Protective Order.
26
     See Stark Dec. ⁋ 12 (App. 003) & Ex. A-4 (App. 018).
27
     See id.
28
     See id. (App. 017).

PLAINTIFF’S RESPONSE AND BRIEF IN OPPOSITION TO DEFENDANTS’ MOTION TO QUASH
DEPOSITION NOTICES AND MOTION FOR PROTECTIVE ORDER – Page 12
ACTIVE 43706398v4
 Case 3:18-cv-02758-S Document 115 Filed 06/20/19                  Page 16 of 21 PageID 1932


notices until we have worked out issues related to ECI’s identification of trade secrets?”29 Just

over an hour later, at 4:45 p.m., Defendants filed their Motion.

         Defendants can hardly claim that this terse e-mail exchange constituted a good-faith

attempt to resolve these issues without court involvement. Defendants’ counsel arbitrarily

demanded that ECI withdraw its deposition notices within seven hours of sending an email.

ECI’s counsel explained that he was out of the office and was not available to discuss

Defendants’ issues before the 4 p.m. deadline, but offered times when he was available the very

next day. Rather than discuss a time to meet and confer, Defendants’ counsel simply filed

Defendants’ discovery Motions without even picking up the phone.

         Further, although Defendants’ certificate of conference represents that “Plaintiff’s

counsel indicated that Plaintiff is opposed to the relief sought,” Plaintiff’s counsel did not

indicate that Plaintiff was opposed. Instead, ECI’s counsel requested that Defendants

meaningfully and substantively confer so that Plaintiff would respond:

         Thank you for your email. I do not understand your concerns, particularly since
         ECI worked diligently to provide fairly lengthy and detailed answers. To that end,
         it would be helpful if you could explain the alleged defects that you believe exist
         in ECI’s interrogatory answers in a meaningful way so that we can properly
         respond and confer in advance of your threatened motion. I am out of the
         office—are you available to talk tomorrow? I am generally available for a call any
         time before 4pm tomorrow.30

Defendants failed to comply with the letter or spirit of the Federal Rules, the Northern District’s

Local Rules, or this Court’s Requirements. The Motion should be denied for Defendants’ failure

to comply with the fundamental meet-and-confer requirements.




29
     See id.
30
     See id. (App. 018) (emphasis added).

PLAINTIFF’S RESPONSE AND BRIEF IN OPPOSITION TO DEFENDANTS’ MOTION TO QUASH
DEPOSITION NOTICES AND MOTION FOR PROTECTIVE ORDER – Page 13
ACTIVE 43706398v4
 Case 3:18-cv-02758-S Document 115 Filed 06/20/19                Page 17 of 21 PageID 1933


B.       Defendants Agreed to Produce the Witnesses.

         On April 16, 2019, ECI originally noticed Matatall’s and Baldridge’s depositions for May

13, 2019 and May 14, 2019, respectively. Because Defendants did not move to quash either

deposition within three business days of the notices, the depositions could only be stayed by

Court order or agreement of the parties.

         On April 30, 2019, ECI requested a three-week extension to answer Defendants’

interrogatories, and Defendants responded that they would agree to the extension if ECI would

agree, among other things, “to move Mr. Matatall and Mr. Baldridge’s depositions until after

ECI has provided the interrogatory responses.”31 On May 1, 2019, ECI agreed to Defendants’

proposal and agreed to move Matatall’s and Baldridge’s depositions to “shortly after ECI has

answered Defendants’ interrogatories.”32 Notably, the parties agreement did not include any

contingency for Defendants’ satisfaction with ECI’s interrogatory answers.

         Having agreed to pass on the original deposition dates, ECI requested that Defendants

“provide us with dates in the first two weeks in June when Messrs. Matatall and Baldridge are

available so we can re-notice their depositions.”33 Counsel for Defendants’ represented that she

was “working on getting the deposition dates[.]”34 Despite her representation and the parties’

agreement, on May 13, 2019, counsel for Defendants’ unilaterally, announced, “we need to wait

on the deposition dates until ECI’s discovery responses are in” and “[w]e need to receive ECI’s

answers to those interrogatories before we can agree on deposition dates.”35 Although ECI


31
     See Stark Dec. ⁋ 6 (App. 002) & Ex. A-3 (App. 014).
32
     See Stark Dec. ⁋ 7 (App. 002) & Ex. A-3 (App. 014).
33
     See id.
34
     See Stark Dec. ⁋ 8 (App. 003) & Ex. A-3 (App. 013).
35
     See Stark Dec. ⁋ 7 (App. 002) & Ex. A-3 (App. 013).

PLAINTIFF’S RESPONSE AND BRIEF IN OPPOSITION TO DEFENDANTS’ MOTION TO QUASH
DEPOSITION NOTICES AND MOTION FOR PROTECTIVE ORDER – Page 14
ACTIVE 43706398v4
 Case 3:18-cv-02758-S Document 115 Filed 06/20/19                           Page 18 of 21 PageID 1934


reminded her, “That was not the agreement. We agreed to move Messrs. Matatall’s and

Baldridge’s depositions to shortly after ECI has answered Defendants’ interrogatories. We

requested dates in the first two weeks in June and you responded that you were ‘working on

getting the deposition dates for you,’” Defendants’ counsel persisted in attempting to unilaterally

change the parties’ agreement by claiming that “the scheduling of the defendants’ depositions is

contingent upon receiving substantive interrogatory answers from ECI.”36

         The parties agreed to move Matatall’s and Baldridge’s depositions until after ECI served

its interrogatory answers. The agreement did not include any provision for, and certainly was not

contingent upon, Defendants’ subjective satisfaction with ECI’s interrogatory answers. Tellingly,

counsel for Defendants originally represented that she was “working on getting the deposition

dates”37 without any mention of Defendants’ satisfaction with ECI’s interrogatory answers.

         Having entered into an agreement with ECI and induced ECI to pass on the original

deposition dates, Defendants cannot now refuse to produce the witnesses for their depositions or

unilaterally impose new terms that Defendants apparently wish they had obtained but to which

the parties never agreed. Defendants agreed to produce Matatall and Baldridge for depositions

and cannot dodge their commitment because they claim to be displeased with ECI’s written

discovery responses.

C.       Defendants Cannot Justify a Protective Order Shielding Matatall and Baldridge
         from Their Depositions.

         Defendants’ Motion also fails substantively, as Defendants fail to make the required

“particular and specific demonstration of fact” that would establish that a protective order is

required to avoid “annoyance, embarrassment, oppression, or undue burden or expense” under

36
     See Stark Dec. ⁋ 7 (App. 002) & Ex. A-3 (App. 011) (emphasis added).
37
     See Stark Dec. ⁋ 8 (App. 003) & Ex. A-3 (App. 013).

PLAINTIFF’S RESPONSE AND BRIEF IN OPPOSITION TO DEFENDANTS’ MOTION TO QUASH
DEPOSITION NOTICES AND MOTION FOR PROTECTIVE ORDER – Page 15
ACTIVE 43706398v4
 Case 3:18-cv-02758-S Document 115 Filed 06/20/19                 Page 19 of 21 PageID 1935


Rule 26. Defendants baldly argue that they are entitled to make the depositions of Matatall and

Baldridge “contingent upon receiving substantive interrogatory answers from ECI.” [Dkt. 109 at

3.] But the Rules of Civil Procedure do not recognize that a party has such unilateral control over

the sequence of discovery. Nor do they permit a party to refuse to comply with discovery simply

because the party is dissatisfied with its opponent’s written discovery responses.

        Rule 26(d)(3) expressly provides that the “methods of discovery may be used in any

sequence; and discovery by one party does not require any other party to delay its discovery.” In

other words, “one party may not unilaterally decide when to withhold discovery.” Garmin Ltd. v.

TomTom, Inc., No. 2:06-CV-338, 2007 U.S. Dist. LEXIS 74032, at *23 (E.D. Tex. Oct. 3, 2007);

see also Heller v. City of Dallas, 303 F.R.D. 466, 493 (N.D. Tex. 2014) (“Plaintiffs may seek

information through an interrogatory even if Defendant believes the subject matter would be

better explored through a deposition.”).

        ECI’s discovery responses are not deficient in any way. There is no confusion over what

trade secrets ECI alleges that Defendants misappropriated. The Second Amended Complaint

thoroughly details the relationships of the parties, the software at issue, and the misappropriation

of ECI’s trade secrets. See Cornelius v. Eberstein & Witherite, LLP, No. 3:13-cv-3886-P, 2014

U.S. Dist. LEXIS 132751, at *10-11 (N.D. Tex. Sep. 19, 2014) (“Defendants have not explained

why [the witness] cannot sit for her deposition and Defendants’ counsel cannot prepare her to

answer questions about relevant facts without having received any documents from Plaintiffs.”);

S. Filter Media, LLC v. Halter, No. 13-116-JJB-RLB, 2014 U.S. Dist. LEXIS 22752, at *8-9

(M.D. La. Feb. 21, 2014) (“[T]he plaintiffs have not demonstrated good cause to the court that

the defendant’s deposition must occur only after the production of additional documents.”).

ECI’s interrogatory answers further identify the trade secrets at issue with reasonable

PLAINTIFF’S RESPONSE AND BRIEF IN OPPOSITION TO DEFENDANTS’ MOTION TO QUASH
DEPOSITION NOTICES AND MOTION FOR PROTECTIVE ORDER – Page 16
ACTIVE 43706398v4
 Case 3:18-cv-02758-S Document 115 Filed 06/20/19               Page 20 of 21 PageID 1936


particularity. Defendants do not explain why these depositions cannot go forward. ECI is seeking

fact, not expert, testimony, and ECI has alleged sufficient facts to allow Matatall and Baldridge

to answer questions about the allegations in the Second Amendment Complaint and their role in

misappropriating ECI’s trade secrets.

        Defendants’ own actions further undermine their claims and argument. Defendants never

moved for a more definite statement or otherwise sought to dismiss ECI’s pleaded allegations in

response to ECI’s original, first amended, or second amended pleadings. To the contrary,

Defendants understand ECI’s allegations and the trade secrets misappropriated well enough to

have served 113 requests for production, one request for inspection, and a combined 47

interrogatories on ECI. Although Defendants have filed a self-styled “Motion for Order

Requiring Pre-Discovery Identification of Trade Secrets,” they have not moved to compel ECI to

change or supplement its interrogatory answers. Instead, Defendants have asserted only

conclusory arguments that ECI has not provided sufficient particularity without identifying how

the information provided is allegedly deficient.

                                   V.       CONCLUSION

        Plaintiff ECI Software Solutions, Inc. requests that the Court deny Defendants’ Motion to

Quash Plaintiff’s Deposition Notices of Defendants Greg Matatall and Ed Baldridge and Motion

for Protective Order [Dkt. 109].




PLAINTIFF’S RESPONSE AND BRIEF IN OPPOSITION TO DEFENDANTS’ MOTION TO QUASH
DEPOSITION NOTICES AND MOTION FOR PROTECTIVE ORDER – Page 17
ACTIVE 43706398v4
 Case 3:18-cv-02758-S Document 115 Filed 06/20/19            Page 21 of 21 PageID 1937


Dated: June 20, 2019                             Respectfully submitted,

                                                 /s/ P. William Stark
                                                 Christopher M. LaVigne
                                                   Texas Bar No. 24026984
                                                   lavignec@gtlaw.com
                                                 P. William Stark
                                                   Texas Bar No. 24046902
                                                   starkb@gtlaw.com
                                                 GREENBERG TRAURIG, LLP
                                                 2200 Ross Avenue, Suite 5200
                                                 Dallas, Texas 75201
                                                 Telephone: (214) 665-3600
                                                 Facsimile: (214) 665-3601

                                                 Mary-Olga Lovett
                                                   Texas Bar No. 00789289
                                                   lovettm@gtlaw.com
                                                 Rene Trevino
                                                   Texas Bar No. 24051447
                                                    trevinor@gtlaw.com
                                                 GREENBERG TRAURIG, LLP
                                                 1000 Louisiana, Suite 1700
                                                 Houston, Texas 77002
                                                 Telephone: (713) 374-3500
                                                 Facsimile: (713) 374-3505
                                                 ATTORNEYS FOR PLAINTIFF



                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served on
counsel of record on June 20, 2019, via the Court’s electronic filing system.

                                                 /s/ P. William Stark
                                                 P. William Stark




PLAINTIFF’S RESPONSE AND BRIEF IN OPPOSITION TO DEFENDANTS’ MOTION TO QUASH
DEPOSITION NOTICES AND MOTION FOR PROTECTIVE ORDER – Page 18
ACTIVE 43706398v4
